UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7346



HUBERT THOMAS LEVERICH,

                                               Plaintiff - Appellant,

          versus

LIEUTENANT   TYREE;   SHERIFF   SIMPSON;    NURSE
DAVIS,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-96-674)


Submitted:   October 17, 1996              Decided:   October 25, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Hubert Thomas Leverich, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief

on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the rec-

ord and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Leverich v. Tyree, No. CA-96-674 (W.D. Va. Aug. 14, 1996). We dis-
pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2